PER CURIAM.
On the authority of Rothschild v. United States, 179 U. S. 463, 21 Sup. Ct. 197, 45 L. Ed. 277, the judgment of the circuit court is reversed, and, so far as the decision of the board of general appraisers is objected to and protested against in this suit, the same is disapproved, and the decision of the collector assessing and imposing a duty of $1.85 per pound on nil leaf tobacco suitable for cigar wrappers, found or contained in the entry of E. H. Gato Cigar Company of imported tobaccos, is approved and confirmed; the appellees to pay the costs of the circuit court, and the costs of this appeal to be according to paragraph 4, rule 31 (31 C. C. A. clxix, 90 Fed. clxix).